This is the second visit of this action to this Court. The jury at the first trial gave the plaintiff $2,400 damages. A new trial was ordered by this Court. See 61 S.C. 468, 39 S.E., 715. At the time of new trial before Judge Ernest Gary and a jury, a verdict for $1,000 was given the plaintiff, but on the ground of inadequacy of verdict, the Circuit Judge ordered a new trial. At the third trial before the Hon. Joseph A. McCullough, as special Judge, and a jury, a verdict for $3,000 was given the plaintiff. After entry of judgment on this last verdict, the defendant gave notice of its appeal from the order of Judge Ernest Gary granting a new trial, and also its appeal from the judgment for $3,000. Exceptions were exhibited against the order of Judge Ernest Gary and the judgment for $3,000. It is apparent that if the order of Judge Ernest Gary is untenable, because erroneous, there is no necessity to consider any of the grounds of appeal in the last case, for if Judge Ernest Gary was in error, the verdict for $1,000 still remains a valid verdict, and the judgment for $3,000 must be set aside as a nullity. We will, therefore, first consider the exceptions presented to Judge Gary's order for a new trial.
It will be proper to state what the character of the action is as stated by the pleadings and the judgment of this Court in this action, as found in 61 S.C. 468, 39 S.E., 715.
Mr. Justice Jones, in passing upon the issues as presented *Page 319 
by the pleadings, said: "This appeal comes from a verdict and judgment in favor of plaintiff in an action for damages for personal injuries alleged to have been sustained through defendant's negligence in failing to furnish an adequate force of laborers to do the work required of the plaintiff as section track foreman, in the hauling and piling of steel rails, after application for additional help by the plaintiff, and promises of defendant to supply the same. The sixth paragraph of the complaint alleged: `VI. That on the 15th day of February, 1900, while the plaintiff, in compliance with the orders of the defendant, was trying with the assistance of his three hands to carry one of the said steel rails up an embankment for the purpose of loading it on his car, and hauling and piling it, as aforesaid, one of the said hands was entirely overcome and exhausted by the great weight of the said steel rail, on account of the failure of the defendant to furnish a sufficient force to carry the same, and fell to the ground, thereby causing the whole weight of one end of the steel rail to be thrown on the plaintiff, by which his right leg was knocked out of place, his back injured and a great strain put upon his whole body, causing a lesion of his kidneys and other internal organs.' Besides the general denial, the defendant interposed as special defenses, contributory negligence and assumption of risk after knowledge." As before stated, at the trial before Judge Ernest Gary and a jury, a verdict for $1,000 was given to the plaintiff. Just then the "Case" for appeal is as follows: "The plaintiff's counsel moved on the minutes of the Court for a new trial on the ground of inadequacy in the amount of the verdict. Against the objection of defendant's counsel, this motion was granted, and a new trial ordered — the presiding Judge signing the following order: `The jury charged with the above stated case having rendered a verdict in favor of the plaintiff for $1,000, and it appearing to the Court that if he was entitled to recover any sum at all, the said amount is inadequate, on motion of Caldwell  Park and Graydon  Giles, plaintiff's attorneys, it is ordered, that *Page 320 
the said verdict be set aside and a new trial granted.'" No notice of appeal was given and no exceptions were taken immediately after this order for a new trial, and no notice of appeal nor exceptions taken to said order until after the judgment on the verdict for $3,000 was entered.
The grounds of appeal as to the order for a new trial was as follows: "I. The defendant excepts to and appeals from the order or judgment of Judge Gary, setting aside the verdict rendered on the trial before him and granting a new trial, on the ground that the Circuit Judge did not have the power to grant such new trial for inadequacy of the amount of the verdict rendered, and it was error of law for him to do so." In considering the error alleged, we will first examine the question as to the right of the appellant to maintain his appeal under the law of this State governing appeals. Then we will examine the right of the Circuit Judge, under the rules of the common law, to grant a new trial for inadequate damages awarded by the jury. And lastly, what the rule is as fixed by our decisions and statutes on this subject.
1. Has the defendant the right of appeal from Judge Gary's order for a new trial because the damages awarded were inadequate. We have before stated that all that the defendant did at the time of the order for new trial was made by Judge Gary was to object to the passage of such order. It must be manifest that when this order was made, the whole proceeding of the second trial became as if nothing had been done, so far as the trial was concerned; that the action stood for trial just as it did when the Court awarded a new trial, as laid down in 61 S.C. 468, 39 S.E., 715. There having been a verdict for the sum of $1,000 for the plaintiff before Judge Gary, this verdict was wiped out, at the instance of plaintiff. Was this not a material matter to the defendant? Now, there can be no doubt that it was in the power of the defendant to have appealed from that order forthwith after its passage. Section 11 of the Civil Code of this State "D," under subdivisions 1 and 2, amply provide *Page 321 
for an appeal from an order of this character, for in (1) it is provided, "Any intermediate judgment, order or decree in a law case involving the merits in actions commenced in the Court of Common Pleas * * *" and in (2) "an order affecting a substantial right made in an action, when such order determines the action and prevents a judgment from which an appeal might be taken * * * and when such order grants or refuses a new trial * * *" Thus it is shown that an appeal could have been taken as soon as the order was made. Could the defendant safely await the rendition of a final judgment before special Judge McCullough, at which time he gave notice of appeal from Judge Gary's order and exhibited his ground of appeal therefrom. Under section 11 of the Civil Code of South Carolina, at page 7, under subdivision 1, it is provided, "Any intermediate judgment, order or decree in a law case involving the merits in actions commenced in the Court of Common Pleas * * * brought there by original process * * * Provided, if no appeal be taken until final judgment is entered, the Court may, upon appeal from such final judgment, review any intermediate order or decree necessarily affecting the judgment not before appealed from." In construing this provision, this Court has held that such intermediate orders, where no notice of appeal was given and no exceptions taken at the time the intermediate order was made, that an appeal from such intermediate order may be taken along with the final judgment appealed from — Hyatt
v. McBurney, 17 S.C. 150; Lee v. Fowler, 19 S.C. 607;McCrady v. Jones, 36 S.C. 136, 15 S.E., 430; Morgan
v. Smith, 59 S.C. 49, 37 S.E., 43, and many other cases cited on page 8 of the Code of Proc. We hold, therefore, that the order was appealable, and that the appeal could be heard by this Court on the hearing of the final appeal in this case.
2. Could the Circuit Judge (Judge Ernest Gary) base his order upon the rules of the common law relating to orders for new trials because of inadequacy of verdict? In the 14th volume of Encyclopedia of Pleading and Practice, 764, the *Page 322 
following statement is made: "Inadequate Damages for Torts — Common Law Rule. At common law, new trials were not granted on the ground that the damages awarded for torts were inadequate or insufficient; at least, such was the rule as to damages for trespass and slander, which were regarded as analogous to prosecutions for crime. It was also said that where there was no legal measure of damages, the verdict should be conclusive. The rule was to some extent influenced by a rule of Court, that a new trial would not be granted where the verdict was small in proportion to the costs required for a new trial." Again, the same work, at page 765, under the heading, "New Trials for Inadequate Damages Not Granted at Common Law," is the following: "There has never been a doubt that the power to grant new trials for excessive damages exists at common law, as well in actions ex delicto as in actions excontracto, but smallness of damages seems not to have been ground for a new trial, at least in actions of trespass, until it was made such by statute apparently for no better reason than that actions for torts, at least actions of trespass vi et armis, were considered as bearing an analogy to prosecutions for crimes, as to which it is an admitted doctrine, that whilst a new trial may be granted upon the application of the accused upon the ground that the punishment inflicted by the jury is too great, no such application is allowed on the part of the commonwealth, because the penalty assessed by the jury is too small." We might cite many other authorities, but upon reflection it seems the foregoing citations are sufficient to establish the proposition that, under the common law, the trial Judge had no right to pass the order.
3. What is the rule as to granting new trials in cases of personal injuries, when the plaintiff conceives his verdict to be inadequate, established in this State both by our decisions and our statutes? We remark, that in the year 1789 (see 7 Stat. at Large, p. 253), our General Assembly enacted as follows: "That from and after the sitting of the several Circuit Courts next ensuing, the said Circuit Court shall *Page 323 
(have) and they are hereby declared to possess and shall be capable of exercising the same complete and original and final jurisdiction as possessed and exercised by the Courts of General Sessions of the peace and of Common Pleas now held in Charleston unless otherwise directed by this act according to the custom, usages and practice of the said courts; any law, custom or usage to the contrary notwithstanding." The common law of England was made of force in this State to govern the courts as they existed in this State prior to 1789; but a more generous holding of the courts in this State was provided by this statute in the year 1789, and the object of this statute was to clothe these new Courts of Common Pleas with all the power formerly exercised by the Courts that were confined to the city of Charleston. This statute remained of force until the year 1872, when it was formally repealed. But in the year 1868, in September, an act was passed by the General Assembly of this State, by which it was enacted in section 1, Circuit Judges "shall have the power to grant new trials in cases where there has been a trial by jury for reasons for which new trials have usually been granted in the courts of law of the United States." See 14 Stat. at Large, page 139. This provision was adhered to in the General or Revised Statutes adopted in 1872. However, the General Statutes of 1882 changed this by striking out the words "of the United States," and inserting the words "of the Courts of Law of this State." See section 2113 of General Statutes of 1882. And so the law stands till to-day. See section 2734 of the Code of 1902. Thus it is made necessary for us to see by examination of our decisions what were the reasons given for granting new trials as they have been usually granted. We find but two decisions when new trials were granted because of inadequacy of verdicts in cases of personal injuries. These are Bacot v. Keith, 2 Bay's Reports, 466; Wallace v. Frazier, 2 Nott  McCord's Reports, 516. In the former, where there was a ferocious assault and battery, the jury only accorded the plaintiff one dollar of *Page 324 
damages. The Court of Appeals declared, "The Judges were unanimously of the opinion that the jury in this case had behaved most shamefully, and deserved the severest reprehension of the Court for such glaring partiality and injustice. And although it was not usual to grant new trials on account of the smallness of damages, yet this was so extraordinary a case, in which every principle of justice has been outraged, that they could not hesitate a moment in ordering a new trial and that without costs." In the latter case, it was a suit to recover damages for the breach of a warranty in writing, for the soundness of a negro which was really unsound. This was, therefore, ex contractu.
The jury found for plaintiff one cent damages. The Court ordered a new trial, and said: "The testimony on the point was clear and uncontradicted, and the jury was not authorized to disregard it and adopt an arbitrary rule of their own, unsupported by any testimony. The verdict was clearly against the evidence, and a new trial must be awarded." Now, we come to examine cases in our reports on the subject granting new trials for verdicts for excessive damages. Many cases will be found sustaining that right — Bourke v.Bulow, 1 Bay, 49; Nettles v. Harrison, 2 McCord, 230;Richardson v. Murray, Cheves Law, 11; Morgan v. Livingston, 2 Rich., 581; Mayson v. Sheppard, 12 Rich., 254;Poppenheim v. Wilks, 2 Rich., 354; Fripp v. Martin, 1 Speer, 236; Davis v. Ruff, Cheves Law, 17; Scott v. Ryan, 3 Brevard, 417. It was well said, "That Courts have no right to annul the verdict of a jury solely on account of the smallness or insignificance of the sum allowed, is well settled. They have the authority only where gross injustice clearly appears aliunde the verdict. It is a power the courts are both to exercise, for in no case is there greater danger of usurping the exclusive function of the jury. In actions of the nature of the one at bar there is no measure of sums." "No custom, or market, or law fixes a value to the injury done, and, therefore, the law has made it the exclusive and peculiar province of the jury to name the amount to which *Page 325 
a plaintiff may be entitled. No other judgment or opinion must be substituted for the combined judgment and opinion of the jury."
But what is our statute law on this subject? Very clearly provision is made for the grant of a new trial for excessive damages by the Circuit Judge, but no mention is made therein of the power of a Circuit Judge to grant a new trial for inadequacy of the verdict in cases of personal injury. Our Code of Civil Procedure, under section 286, in the 4th subdivision, provides, "The Judge who tries the cause may in his discretion entertain a motion to be made on his minutes, to set aside a verdict and grant a new trial upon exceptions, or for insufficient evidence, or for excessive damages;
but such motions, if heard upon the minutes, can only be heard at the same term at which the trial is had." This has been the statute law of this State for years. We thus see that the motion granted by the Circuit Judge in the case at bar was not sanctioned by the common law nor was it sustained under the statutes of this State, as is shown by the decisions of our Court. It was not a usual course in our Courts to grant motions for a new trial upon the inadequacy of verdicts of juries. An examination of our Reports will fail to disclose an instance where a verdict of $1,000 in a suit for $10,000 has ever been held as an inadequate verdict. The very fact that every Code of this State has provided the power in Circuit Judges to grant new trials for excessive damages, and in no instance has provided for power in Circuit Judges to grant new trials for inadequate damages, is a strong circumstance. To admit the existence of this power in the Circuit Judges without a line of authority therefor, is fraught with great danger.
This conclusion renders it unnecessary to consider any other questions presented by this appeal. In my opinion, it follows that we must reverse and set aside all the proceedings before special Judge Joseph A. McCollough, and order the action remanded to the Circuit Court, with directions to that Court to carry out our judgment, reversing the order *Page 326 
for a new trial granted by Judge Ernest Gary, with leave to the plaintiff to enter up his judgment on the verdict for $1,000 rendered by the jury in the trial of this action had before the Hon. Ernest Gary as Circuit Judge.